Title: To Alexander Hamilton from Samuel Barnum, 4 July 1799
From: Barnum, Samuel
To: Hamilton, Alexander


          
            Honrd Sir
            New York, July 4, 1799
          
          I solicit your interest in obtaining the  appointment as Surgeon in the united states army, particularly to the regiment to be raised in the State of New york. I have for that purpose obtained the Certificates from the principle Surgeons of this City, togeather with a Certificate from the Governors of the New york Hospital which are here inclosed
          If I should meet with your approbation my endeavours will be satisfied—
          I am your &c
          
            Samuel  Barnum
          
          
            New york July 4th. 1799
          
        